Citation Nr: 1536400	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-32 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and alcohol abuse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to April 1970.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In February 2011, the Board remanded the claim for additional development and adjudicative action.  In a May 2014 decision, the Board denied service connection for an acquired psychiatric disorder, to include PTSD and alcohol abuse.  The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to June 2015 Joint Motion for Remand (JMR), the Court vacated the Board's May 2014 decision, and remanded the claim to the Board for further adjudication.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The VBMS e-folder includes the Court documents and the June 2015 Post-Remand Brief from the Veteran's representative.  These documents have been associated with the Veteran's claims file.  The Virtual VA e-folder does not contain any additional evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Consistent with the findings of the June 2015 Joint Motion for Remand, a remand is required to obtain a VA medical opinion addressing the psychiatric diagnoses of record.  In February 2012, the Veteran was afforded an Initial PTSD Disability Benefits Questionnaire (DBQ), and the VA examiner concluded that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria or any other mental disorder.  While the Board acknowledges the examiner's findings from the February 2012 DBQ, the examiner failed to acknowledge or comment on the other psychiatric diagnoses of record, which include diagnoses of PTSD, depression, and cognitive decline due to neurosyphilis.  See the July 2009 VA outpatient treatment record.  Therefore, an addendum medical opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA physician who conducted the February 2012 PTSD examination to render an addendum opinion.  If the February 2012 examiner is available, he may conduct a records review and respond to the questions below.  If the February 2012 examiner otherwise finds it necessary, he should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for VA psychiatric examination, to be conducted by a qualified examiner.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  The purpose of the examination is to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD, alcohol abuse, depression, and cognitive decline due to neurosyphilis, which had its onset or was aggravated during active service.  

The examiner must take a psychiatric history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.  
All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each psychiatric disability found.  For each diagnosis, the examiner must provide an opinion as to whether the psychiatric disability began during service, was chronically worsened during service, is related to any incident of service, or was manifest as a psychosis within one year after discharge from service.  This must include specific findings as to whether the Veteran has current PTSD, alcohol abuse, depression, and cognitive decline due to neurosyphilis.  If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.  The examiner must also discuss and/or comment on the other psychiatric diagnoses of record, i.e., PTSD, depression, and cognitive decline due to neurosyphilis.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefits sought remain denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




